IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-81,450-02


                         EX PARTE BILLY FAIRCLOTH, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. D-1-DC-11-200824-A IN THE 167TH DISTRICT COURT
                           FROM TRAVIS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Copies of the following documents,

which the Docket Record in volume six indicates were filed in the trial court, are not in the

forwarded record: (1) Joint Stipulation of Evidence; (2) Joint Motion to Designate Issues of Fact and
                                                                                                      2

Proposed Order Designating Issues; (3) Amended Joint Motion to Designate Issues of Fact and

Proposed Order Designating Issues; (4) the trial court’s Order Designating Issues; and (5) Agreed

Proposed Findings of Fact and Conclusions of Law.

        The district clerk shall either forward to this Court or certify in writing that these documents

are not part of the record. The district clerk shall comply with this order within thirty days from the

date of this order.



Filed: November 28, 2022
Do not publish